Exhibit 99 CONTACT: BOB READY OR FOR IMMEDIATE RELEASE RON STOWELL DATE:AUGUST 21, 2008 (513) 793-3200 LSI INDUSTRIES INC. REPORTS OPERATING RESULTS FOR THE FOURTH QUARTER AND YEAR ENDED JUNE 30, 2008, DECLARES CASH DIVIDEND AND SETS THE FISCAL 2 Cincinnati, OH; August 21, 2008 – LSI Industries Inc. (Nasdaq:LYTS) today: · reported fourth quarter net sales of $66,443,000, a decrease of 29% over the same period of the prior fiscal year; reported a fourth quarter net loss of $24,754,000, including a $28,929,000 impairment of goodwill and intangible assets ($23,606,000 net of income taxes) as compared to net income of $6,961,000 from the same period of the prior fiscal year.Excluding the impact of the impairment of goodwill and intangible assets, the diluted loss per share would have been $(0.05) per share in the fourth quarter of fiscal · reported fiscal year 2008 net sales of $305,286,000, a decrease of 10% over the prior fiscal year; reported a fiscal year 2008 net loss of $11,981,000, including a $28,929,000 impairment of goodwill and intangible assets ($23,606,000 net of income taxes) as compared to net income of $20,789,000 in the prior fiscal year; reported fiscal year 2008 diluted loss per share of $(0.55) as compared to earnings per share of $0.95 in the prior fiscal year.Excluding the impact of the impairment of goodwill and intangible assets, the fiscal 2008 diluted earnings per share would have been $0.53 per share. · declared a regular quarterly cash dividend of $0.15 per share payable September 9, 2008 to shareholders of record September 2, 2008; and · established a new indicated annual cash dividend rate of $0.20 per share beginning with the first quarter of fiscal Financial Summary (In thousands, except per share data; unaudited) Three Months Ended June 30 Fiscal Year Ended June 30 2008 2007 % Change 2008 2007 % Change Net Sales $ 66,443 $ 93,823 (29.2)% $ 305,286 $ 337,453 (9.5)% Operating Income (loss) $ (29,105 ) $ 10,377 $ (9,144 ) $ 32,550 Net Income (loss) $ (24,754 ) $ 6,961 $ (11,981 ) $ 20,789 Earnings (loss) Per Share (diluted) $ (1.14 ) $ 0.32 $ (0.55 ) $ 0.95 Page 1 of 6 LSI Industries Inc. Fiscal 2008 Fourth Quarter Results August 21, 2008 6/30/08 6/30/07 Working Capital $ 74,604 $ 68,397 Total Assets $ 182,481 $ 233,612 Long-Term Debt $ $ Shareholders’ Equity $ 150,257 $ 176,061 Fourth Quarter Fiscal 2008 Results Net sales in the fourth quarter of fiscal 2008 were $66,443,000, a decrease of 29% over last year’s fourth quarter net sales of $93,823,000.The fiscal 2008 fourth quarter net loss of $24,754,000, or $(1.14) per share, compares to net income of $6,961,000, or $0.32 per share, reported last year in the same period.Lighting Segment net sales decreased 5% to $49.0 million (sales to the Commercial / Industrial lighting market increased 12%), and Graphics Segment net sales decreased 58% to $17.4 million.The Company recorded pretax goodwill and intangible asset impairment expense of $28,929,000 [represents $(1.08) per share on an after tax basis] in the fourth quarter of fiscal 2008 almost entirely in its Graphics Segment, with no similar expense in the same period of the prior year.Earnings per share represent diluted earnings per share. Fiscal Year 2008 Results Net sales in fiscal 2008 were $305,286,000, a decrease of 10% over last year’s net sales of $337,453,000.The fiscal 2008 net loss of $11,981,000, or $(0.55) per share, compares to net income of $20,789,000, or $0.95 per share, reported last year.Lighting Segment net sales decreased 4% to $190.6 million (sales to the Commercial / Industrial lighting market increased 10%), and Graphics Segment net sales decreased 17% to $114.7 million.The Company recorded pretax goodwill and intangible asset impairment expense of $28,929,000 [represents $(1.08) per share on an after tax basis] in fiscal 2008 almost entirely in its Graphics Segment, with no similar expense in the prior year.Earnings per share represent diluted earnings per share. Company Comments Robert J. Ready, President and Chief Executive Officer, commented, “Fiscal 2008 proved to be disappointing after having finished the prior fiscal year with record setting sales and profits.One year ago we talked about introducing advanced solid-state white LED lighting fixtures, bringing “on stream” our digital billboard facility in Cincinnati, gaining share in the large and growing Commercial / Industrial market, and securing new national re-imaging programs for our highly successful and industry-leading graphics business, as well as improving efficiency related to favorable operating leverage from anticipated higher sales. “What happened?Quite simply, two of our most important growth initiatives during fiscal 2008 were not accomplished.First, our higher margin graphics business completed two major imaging programs.However, due to the slowingeconomy most of the new re-imaging programs that were in the discussional stage were put on hold.This obviously kept us from replacing this volume.It is important to remember our graphics business is project driven, not product driven like our lighting business.Second, due to an LED quality problem we had a setback to our entry into the digital board market which failed to generate the volume of orders we expected.We did accomplish our goals to increase sales in the Commercial / Industrial lighting market; however this was somewhat affected by our single largest retail customer putting a hold on their new store construction program. Page 2 of 6 LSI Industries Inc. Fiscal 2008 Fourth Quarter Results August 21, 2008 “There is some good news.Our introduction of our Crossover line of solid-state LED fixtures to the petroleum service station market is beginning to get the recognition we had hoped it would.Our growth in the Commercial / Industrial lighting market is right on plan and we are excited that we signed a letter of intent to acquire an important bolt on type acquisition for our Lighting Segment.We integrated the SACO Technologies business and streamlined our segment reporting to the two segments of Lighting and Graphics, accelerated the development of additional solid-state white LED lighting fixtures, received orders for video screens for sports facilities and world-class entertainment tours, and initiated an effort to access selected international markets for our solid-state LED products. “We believe our initial sales and earnings guidance for fiscal 2009 is conservative and it does not include the accretive benefits of any acquisitions or re-imaging programs.Net sales are expected to be between $290 and $310 million and diluted per share earnings between $0.29 and $0.36. “In accordance with our long-established cash dividend policy guidelines, we have established the annual indicated rate at $0.20 per share for fiscal 2009.This is down from the indicated rate of $0.60 per share for fiscal 2008.We have paid cash dividends to our shareholders since 1989. “Our balance sheet remains strong and we are conservatively capitalized with no debt and an unused $57 million credit facility.The impairment we took was a non-cash accounting charge and did not affect our tangible net worth, liquidity, cash, or borrowing power. “In summary, we have all the required capabilities and assets to resume the growth of the Company.Rest assured, we are addressing the problems and weaknesses of fiscal 2008 and the opportunities of fiscal 2009.I look forward to reporting to you on our progress.” Contemplated Acquisition LSI Industries has entered into a non-binding letter of intent to acquire certain high-quality lighting products that will enhance its present product offerings and provide for additional solid-state lighting opportunities.Subject to completion of due diligence and negotiation of definitive agreements, this acquisition is expected to close during the first quarter of fiscal 2009.The purchase price is expected to be approximately $23 million plus an earnout opportunity.The acquisition is expected to be accretive. Guidance for Fiscal 2009 With regard to the Company’s initial guidance for fiscal 2009, management is providing a sales range from $290 million to $310 million and diluted per share earnings from $0.29 to $0.36.This guidance is consistent with the Company’s internal budgets and forecasts, before any acquisitions, and is subject to modification as fiscal 2009 unfolds. Balance
